Citation Nr: 0721516	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for arthritis of both hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1979 to January 2000.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In his July 2005 
VA Form 9, Substantive Appeal, the veteran indicated that he 
wished to have a Travel Board hearing; however, in an August 
2005 statement, he stated that he no longer wanted a hearing.  
In January 2007, the veteran submitted new evidence pertinent 
to his appeal without a waiver of RO initial review.  Under 
these circumstances, the Board would normally have no 
recourse but to remand the case for RO initial consideration 
of additional evidence.  However, as the decision below 
represents a full grant of the stage of the claim being 
addressed on the merits (whether new and material evidence 
has been received to reopen the claim of service connection), 
remanding the case for RO initial consideration of evidence 
would serve no useful purpose, but would cause needless 
delay.  As the service connection claim is being remanded for 
additional development and de novo review, the RO will have 
the opportunity to review the evidence on remand.

Additionally, the Board notes that the issue has been 
developed as whether there is new and material evidence to 
reopen a claim of service connection for rheumatoid arthritis 
of the hands.  In light of the December 2006 opinion noting 
the veteran has osteoarthritis, the issue has been 
recharacterized accordingly.

The matter of entitlement to service connection for arthritis 
of both hands based on a de novo review is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.






FINDINGS OF FACT

1. An unappealed rating decision in June 2001 denied service 
connection for rheumatoid arthritis of the hands essentially 
on the basis that such disability had not been diagnosed and 
was not manifested in service or related to service.

2. Evidence received since the June 2001 rating decision 
tends to show that the veteran has arthritis of the hands 
that might be related to his service, relates to 
unestablished facts necessary to substantiate a claim of 
service connection for arthritis of the hands, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking service connection for arthritis of the bilateral 
hands may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, as any error in notice timing and content is 
harmless.  Regardless, a December 2003 letter instructed the 
veteran that since his claim for arthritis of the hands had 
been subject to a previous final denial, in order for him to 
reopen his claim, he needed to submit new and material 
evidence; this letter also explained what kind of evidence 
would be considered new and material.  Kent v Nicholson, 20 
Vet. App. 1 (2006).

B.	Factual Background, Legal Criteria, and Analysis 

A June 2001 rating decision denied the veteran's claim 
seeking service connection for rheumatoid arthritis of the 
bilateral hands because he did not have a current disability 
and there was no evidence relating any hand disability to 
service.  The appellant did not appeal this decision, and it 
became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in June 2001 included a June 1999 service 
medical record from Dr. D. M. N. from Arthritis Associates 
who treated the veteran for bilateral hand pain.  It was 
noted that he had cramping stiffness and pain in both hands, 
with right hand symptoms being the most severe.  The 
impression was that "[i]t is difficult to know what is 
causing [the veteran's] symptoms.  I tend to think he has 
some early degenerative arthritis in the hands, but it is 
unusual for osteoarthritis to cause this much stiffness, and 
it is also unusual to affect primarily the 
[metacarpophalangeal joint].  Therefore, [the veteran] could 
very easily have early inflammatory arthritis that is yet to 
manifest itself fully."  Service medical records do not show 
that any further investigation was completed.  

On June 2000 VA examination, flexion of the hand showed no 
evidence of redness, increase in local heat, tenderness, or 
limitation of motion.  Hand grasp and muscle mass were noted 
to be normal.  X-rays were normal, and the examiner noted 
that there was insufficient evidence to warrant a diagnosis 
of an acute or chronic hand condition.   
Evidence received since the June 2001 rating decision 
includes a December 2006 letter from Dr. M. C., the veteran's 
doctor at Peterson Air Force Base, who indicates that he has 
treated the veteran for a year and a half and that he has 
reviewed the veteran's chart to "document that his 
osteoarthritis [is] service related."  He states that his 
review shows that the veteran experienced joint pain of the 
hands in 1998 and had a special consultation in April 1999 
because of his hand pain.  He notes that there is ample 
documentation that the veteran currently has arthritis and 
that because he was on active duty during 1998 that he 
definitely developed the condition during service.  He also 
indicated that definitive documentation of arthritis could be 
easily provided.

The evidence noted above is "new" because it was not 
previously of record.  It is also material because it relates 
to unestablished facts necessary to substantiate the claim: 
Dr. M. C.'s letter provides the veteran with a diagnosis of 
osteoarthritis and relates the disability to his military 
service.  Dr. M. C. reviewed the veteran's records and had 
the knowledge and skill to reach a medical opinion regarding 
the etiology of his bilateral hand disability.  See Guerriri 
v. Brown, 4 Vet. App. 467, 470-471 (1993); see also Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  The Board is not 
compelled to accept this opinion as competent and credible 
upon de novo review (when it can assess the credibility and 
weight of all of the evidence); however, it must presume its 
credibility and competence when deciding whether to reopen 
the case.  Guerriri, 4 Vet. App. at 471; Fortuck, 17 Vet. 
App. at 179-80; Justus, 3 Vet. App. at 513.  Accordingly, the 
evidence is new and material and the claim seeking service 
connection for arthritis of the bilateral hands may be 
reopened.


ORDER

The appeal to reopen a claim of service connection for 
arthritis of both hands is granted.



REMAND

As noted above, Dr. M. C.'s opinion indicates that he has 
been treating the veteran for a year and a half at Peterson 
Air Force Base.  The most recent records from Peterson Air 
Force Base that have been associated with the claims file are 
from November 2004; as these records are from more than a 
year and a half ago, they do not appear to include any 
records from Dr. M. C.  Hence, a request for these records is 
necessary as they may contain information that is pertinent 
to the veteran's claim.  Additionally, Dr. M. C.'s opinion 
concludes that the veteran's osteoarthritis is related to 
service, while the June 1999 report indicates the veteran may 
have been developing rheumatoid arthritis; however, there is 
no evidence of record, including x-ray results, that provides 
a definitive diagnosis of either disability.  Dr. M. C. 
should be asked to provide a basis/rationale for his opinion 
that the veteran has osteoarthritis, rather than rheumatoid 
arthritis, and why he believes it is related to service. 

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there is a medical diagnosis 
of osteoarthritis and a medical opinion relating 
osteoarthritis to his service and also evidence indicating 
the potential development of rheumatoid arthritis.  
Consequently, a VA examination to obtain a medical opinion 
regarding the proper diagnosis of the veteran's bilateral 
hand disability and its etiology is indicated.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the criteria for rating 
arthritis of the hands and effective dates 
of awards as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should ask the veteran to 
identify any additional treatment or 
evaluation for his bilateral hand 
disability that is not already of record 
and to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO should specifically 
obtain complete records of bilateral hand 
treatment the veteran has received from 
Dr. M. C. and from Peterson Air Force Base 
since November 2004.  In addition, the RO 
should contact Dr. M. C. and ask him to 
explain the basis/rationale for his 
December 2006 opinion that the veteran has 
osteoarthritis that is related to service.  

3.  The RO should then arrange for the 
veteran to be examined by an appropriate 
specialist to determine whether he has 
arthritis and, if so, its nature and 
likely etiology.  Any necessary tests or 
studies, including x-rays, must be 
completed.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  If a diagnosis of 
arthritis is given, then the examiner 
should specify whether the arthritis is 
rheumatoid or degenerative.  The examiner 
should then opine whether the diagnosed 
disability is at least as likely as not (a 
50% or better probability) related to the 
veteran's service.  Specifically, the 
examiner should note the treatment for 
bilateral hand pain in service, the June 
1999 specialist's examination report, and 
the December 2006 opinion from Dr. M. C.  
The examiner should explain the rationale 
for all opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


